Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20060063860.
Regarding claims 1, 4 - 8, 10, 13, and 15 -17, US20060063860 discloses a latex coating compositions exhibit improved waterproofing characteristics and significantly reduce the temperature increase due to solar rays when applied to industrial or architectural surfaces(abstract). The latex coating composition comprising between 5-50% by volume of glass bubbles uniformly distributed throughout the composition, 0.5-10% by weight of a thickener, water and a latex and wherein said composition has a density of between 0.5-1.5 g/cm3 ([0005]). The thickener is a cellulosic additive such as hydroxyethylcellulose (claims 1- 8). The glass bubbles are composed of sodium borosilicate and are advantageously selected from the Scotchlite Glass Bubbles manufactured by the 3M Corporation ([0022]). The spherical glass bubbles have a density of between 0.1-0.6 g/cm3 ([0017-0019]). After conversing the volume to mass, the glass bubble amount overlaps  with the claimed range. Color imparting additives may be added to the coating composition ([0026] and example 5). 
According to the applicant argument that the US‘860 publication does not teach or suggest the weight percent to which the volume percent would equate and example in the ‘860 publication uses 19 gallons of glass spheres relative to 48 gallons of latex, which would be 39.5% by volume based on the volume of the latex. That example indicates that the weight of glass spheres was 57 pounds, which is equal to 6.2% by weight of the total composition. 
The Examiner respectfully submits that the glass bubble density can be 0.6 g/cm3 (5lb/gal). The mass of 19 gallons glass bubble is 95lb. Thus the glass bubble(0.6g/cm3 ) mass percent content in the formulation of example 5 is read on the claimed range. The mass percent is about 10%.
10%= [95/ (400+12+4+40+200+200+95+5)]*100%. 
Furthermore the volume of the glass bubble can be up to 50%. It appears that the mass percent of the glass bubble (volume 50%) is also read on the claimed range. 
 The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “close” ranges, and overlapping ranges or close have been held to establish prima facie obviousness (MPEP 2144.05).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Carbon black or/and raw number are not used in the coating.
Regarding claims 2, 7 and 11, titanium oxide and zinc oxide can be read on the claimed filler or pigment (example 5).
Regarding claims 3 and 12, example 5 discloses the thickener amount is about 0.65 %( example 5). Typically between 0.5-10% by weight of the thickener is added to the water, preferably between 1-5% by weight and most preferably between 2-4% by weight e.g. 3% by weight ([0011]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-13 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of copending Application No. 16070115 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a coating composition comprising substantially similar components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive.
The applicant argues: U.S. Published Application 2006/0063860 does not teach or suggest all the claimed elements. The '860 publication fails to teach or suggest a composition with spherical-shaped glass in amount of 8 wt.% to 25 wt.% based on the total weight of the composition. The '860 publication discloses that its composition can have glass in an amount of 5-50% by volume based on the volume of the latex. (T [0023].) The '860 publication does not teach or suggest the weight percent to which the volume percent would equate. Example 5 in the '860 publication uses 19 gallons of glass spheres relative to 48 gallons of latex, which would be 39.5% by volume based on the volume of the latex. That example indicates that the weight of glass spheres was 57 pounds, which is equal to 6.2% by weight of the total composition. There is no teaching or suggestion in the '860 use greater amounts of spherical-shaped glass, nor is there any suggestion that even using a greater volume relative to the volume of latex (as defined in the '860 publication) would necessarily equate to a greater weight percent of glass based on the entire weight of the composition. Therefore, it would not have been obvious to a person of ordinary skill in the art to increase the amount of glass - and significantly increase it - to the amount recited in the present claims. Nor is there any suggestion to use that quantity of glass in a composition that is free of carbon black. The claims are, therefore, patentable over the '860 publication. 
The Examiner respectfully submits that a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). The Examiner respectfully submits that the glass bubble density can be 0.6 g/cm3 (5lb/gal). The mass of 19 gallons glass bubble is 95lb. Thus the glass bubble(0.6 g/cm3) mass percent content in the formulation of example 5 is read on the claimed range. The mass percent is about 10%.
10%= [95/ (400+12+4+40+200+200+95+5)]*100%. 
 Furthermore the volume of the glass bubble can be up to 50%. It shows that the mass percent of the glass bubble (volume 50%) is also read on the claimed range.
 The applicant argues that the calculation proposed by the Examiner would not have led one skilled in the art to the claimed concentration of glass spheres in the composition. Initially, there is no need to convert the volume of glass beads as suggested by the Examiner. Example 5 explicitly gives the weight of the components used. The present claims recite the weight % of the glass beads based on the total weight of the composition. Taking the explicit and unambiguous disclosure of the '860 publication, which states the weight of the components as listed in table 5, the weight percentage of the glass beads in Example 5 is outside the claimed range. 
The Examiner respectfully submits that the instant application claims do not require the density of the glass sphere and the prior art discloses that the spherical glass bubbles have a density of between 0.1-0.6 g/cm3 ([0019]). When using the  spherical glass with a density of 0.6g/ g/cm3 , the mass ratio of the spherical glass meets the claimed range. The Examiner respectfully submits that a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). The prior art discloses that the spherical glass bubbles have a density of between 0.1-0.6 g/ g/cm3 ([0019]). 
The proposed calculation in the Office Action converts only the volume of the glass spheres to mass and then uses the weights of the other components given in Example 5 to calculate the weight percent. There is no basis - or need - to do that since Example 5 explicitly provides the weight of all the components including the glass beads. 
The Examiner respectfully submits that the prior art discloses that the spherical glass bubbles have a density of between 0.1-0.6 g/cm3 ([0019]). 
The applicant argues that if one skilled in the art wanted to use the volume to calculate the weight percentage (which is, again, unnecessary since the table provides the weights), it would be necessary to convert the volume of each component to its weight. The cacluation in the Office Action does not to do that. Finally, the calculation makes presumption that the density of the glass is 0.6 g/cm3. If the density is less than that, then the calculation would change and result in a lower % of glass spheres in the composition. Even if it were appropriate to presume that the glass in Example 5 have a density of 0.6 g/cm3, the proposed calculation is incomplete because only the volume of of the glass spheres was converted to weigth (or mass), and it is not appropriate to only convert the volume of the glass spheres to weight and plug that value into a calculation with the given weight values of Example 5. 
 The Examiner respectfully submits that claim 1 of the prior art discloses that a latex coating composition comprising between 5-50% by volume of glass bubbles uniformly distributed throughout the composition, 0.5-10% by weight of a thickener and a latex and wherein said composition has a density of between 0.5-1.5 g/cm3. Specially, US20060063860 discloses a latex coating compositions exhibit improved waterproofing characteristics and significantly reduce the temperature increase due to solar rays when applied to industrial or architectural surfaces(abstract). The latex coating composition comprising between 5-50% by volume of glass bubbles uniformly distributed throughout the composition, 0.5-10% by weight of a thickener, water and a latex and wherein said composition has a density of between 0.5-1.5 g/cm3 ([0005]). The thickener is a cellulosic additive such as hydroxyethylcellulose (claims 1 - 3). The glass bubbles are composed of sodium borosilicate and are advantageously selected from the Scotchlite Glass Bubbles manufactured by the 3M Corporation ([0022]). The spherical glass bubbles have a density of between 0.1-0.6 g/cm3 ([0019]). Thus the other components amounts can be the same as the example 5 composition. It is not necessary to  the other components’ amount . Furthermore the instant application does not require the other components amount. 
The applicant argues that when the explicit, unambiguous disclosure of Example 5 is considered on its face, Example 5 does not teach or suggest a composition with the amount of glass beads recited in claim 1. 
The Examiner respectfully submits that a reference is not limited to the teaching in its preferred embodiment(example 5) (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731